Dissenting Opinion by
Weight, J.:
I respectfully dissent. In Weimer Unemployment Compensation Case, 176 Pa. Superior Ct. 348, 107 A. 2d 607, relied upon by the majority, the Board found that claimants’ discharge was due to their wilful misconduct. In the instant cases, however, the Board found that claimants’ discharge “was not the result of willful misconduct in connection with their work”. The inferences to be drawn from the testimony are for the Board and its findings, if supported by competent and substantial evidence, are conclusive and binding upon the appellate court. See McGinnis Unemployment Compensation Case, 184 Pa. Superior Ct. 95, 132 A. 2d 749.
*118Tlie notice from the employer under date of October 24, 1958, was a suspension, not a discharge. It expressly anticipated recall and reinstatement “with full seniority rights, benefits and other privileges”. It was accompanied by a letter “enclosing a card for your signature if you are interested in returning to work”. Each of the claimants herein involved returned this card indicating that he was available for work.
On October 28, 1958, the employer began to recall employes in accordance with management’s judgment as to their qualifications. The deciding factor in determining whether a particular employe should be recalled was not his participation in the unlawful strike, which had then ended, but his individual work record. By November 7, 1958, seven hundred and fifty of the approximately nine hundred employes had been recalled. Under date of November 10, 1958, the claimants herein involved were notified for the first time that “your services with this Company are terminated”. This notice did not assign any reason for the termination.
There is no evidence, nor does appellant assert, that the prior work records of these claimants indicated any wilful misconduct. The Board was not required to adopt appellant’s contention that claimants were discharged for wilful misconduct because of their participation in the work stoppage. Their conduct did not differ in any respect from that of the employes who were recalled.
It is my view that the decisions of the Board should be affirmed.
Montgomery and Flood, JJ., join in this dissent.